BOOKOUT, Judge.
On motion of the Attorney General to remand.
Appellant was convicted of robbery and sentenced to a term of ten years imprisonment. The record discloses that the appellant was eighteen years of age at the time, of his trial. The record fails to affirmatively show that the appellant was ever apprised of the provisions of the Youthful Offender Act, Act No. 335, Acts of Alabama 1971, 3rd Special Session, approved February 10, 1972 (Title 15, § 266(1) et seq., Code of Alabama, Recompiled 1958).
The Attorney General has filed a motion with this Court to remand the cause to circuit court for a hearing to determine whether the appellant should be afforded treatment as a youthful offender pursuant to the above Act.
*108The Attorney General’s motion to remand is hereby granted, and the cause remanded to the circuit court for further proceedings in conformity with Clemmons v. State, 294 Ala. 746, 321 So.2d 238 (1975). Upon final determination of such issue by the circuit court, a full return shall be made to this Court showing by proper minute entry the decision of that court, including a record of witnesses’ testimony, if any be taken.
REMANDED WITH DIRECTIONS.
All the Judges concur.